United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
DEPARTMENT OF THE NAVY, SPACE &
NAVAL WAR SYSTEMS, New Orleans, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-400
Issued: May 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 9, 2013 appellant, through counsel, filed a timely appeal of a
September 10, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on September 20, 2012, as alleged.
On appeal appellant’s counsel contends that fact of injury was established based on the
medical and factual evidence.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 4, 2012 appellant, then a 67-year-old information technology specialist, filed
a traumatic injury claim alleging that on September 20, 2012 she sustained a thoracic fracture
when she fell while walking into her building. In a witness statement on the form, Sean Conway,
a coworker, stated that he saw appellant appear to trip over a brick on the walkway between the
covered garage and the street.
In a November 15, 2012 report, Dr. Joseph J. Boucree, a treating Board-certified
orthopedic surgeon, provided physical findings. He diagnosed a T8 compression fracture and
thoracic spondylosis with degenerative disc disease. Dr. Boucree reported that the injury
occurred at work on September 20, 2012 when appellant “fell and tumbled onto the ground.” On
December 6, 2012 OWCP received an October 8, 2012 x-ray which revealed a T8 fracture.
By correspondence dated January 9, 2013, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. Appellant was advised as to the medical and
factual evidence required to support her claim and given 30 days to provide such information.
Appellant submitted a January 23, 2013 statement detailing how the incident occurred.
She was walking between buildings three and four when she fell onto concrete brick pavement
near the parking area between 7:45 a.m. and 8:00 a.m. Appellant was walking with Mr. Conway,
a coworker, on the way to enter the building where they work. The fall was reported by the
people who responded to her and administered first aid. Appellant went to urgent care on
September 21, 2012 and the doctor ordered x-rays. On September 23, 2012 she was notified by
urgent care that she had a T8 compression fracture. After the fall, appellant was able to get up
and walk even though her left hip was bruised and she was in pain.
By decision dated February 19, 2013, OWCP denied appellant’s claim on the grounds
that the incident did not occur as alleged.
By letter dated March 7, 2013, appellant’s counsel requested a telephonic hearing, which
was held before an OWCP hearing representative on June 18, 2013. At the hearing, appellant
testified that she did not know why she fell. She was walking on cobble bricks at a decline when
she stumbled and fell.
By decision dated September 10, 2013, an OWCP hearing representative affirmed the
denial of appellant’s claim. She accepted the incident but found the medical evidence
insufficient to establish the claim as it failed to provide a history identifying the mechanism of
injury or how the diagnosed condition was causally related to the alleged September 20, 2012
incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
2

5 U.S.C. § 8101 et seq.

2

within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.5
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
ANALYSIS
Appellant alleged that on September 20, 2012 she sustained a thoracic fracture when she
fell over while walking. She notified the employing establishment of the incident and provided a
witness statement from Mr. Conway, a coworker. Appellant received first aid care at the time of
the injury, sought medical treatment at urgent care on September 22, 2012 and followed up with
a private physician, Dr. Boucree, on November 15, 2012.
OWCP found the factual evidence sufficient to establish the occurrence of the
September 20, 2012 employment incident.
The issue is whether the medical evidence establishes that appellant sustained a back
injury causally related to the employment incident. The question of whether an employment
incident caused an injury is generally established by medical evidence.8
On November 15, 2012 Dr. Boucree reported that he first saw appellant for a
September 20, 2012 on-the-job fall that day. He noted that she stumbled and fell on the ground
and felt immediate pain. Dr. Boucree’s opinion is generally supportive and unequivocal and
based on an accurate history of injury. His opinion lacks only an explanation of why the
September 20, 2012 incident resulted in the diagnosed condition. While the medical evidence is
insufficiently rationalized to meet appellant’s burden of proof, it raises an unrefuted inference of

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

6

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

7

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 3.
8

See John W. Montoya, 54 ECAB 306 (2003).

3

causal relationship sufficient to require further development by OWCP.9 Accordingly, the Board
will remand the case to OWCP. On remand, OWCP should further develop the medical record
to determine whether appellant sustained an injury causally related to the September 20, 2012
work incident. Following this and such further development as OWCP deems necessary, it shall
issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 10, 2013 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: May 13, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

P.K., Docket No. 08-2551 (issued June 2, 2009); John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29
ECAB 820 (1978).

4

